internal_revenue_service department of the treasury index numbers number release date washington dc person to contact telephone number refer reply to cc dom fi p plr-122552-98 date date legend parent company spe trustee state a state b statute date date date date date year a b c d e f plr-122552-98 dear this letter supplements and supercedes the letter dated date which ruled on a proposed transaction described in a letter dated date facts parent is the common parent of an affiliated_group_of_corporations which includes company and which files a consolidated_return with company company a calendar_year taxpayer using the accrual_method of accounting is an investor-owned electric utility in state a engaged in the generation transmission distribution and sale of electricity and the distribution and sale of natural_gas within a designated territory as such company has a monopoly within a designated territory and is subject_to regulation by both the state a public_utility commission puc and the federal energy regulatory commission ferc state a is deregulating its electric utility industry as a result company’s customers will be allowed to contract directly with alternative suppliers of electricity and company will compete with other parties to sell electricity the statute was enacted in december year to provide for the restructuring of the electric utility industry in state a through the unbundling of electric services into separate generation transmission and distribution services with open retail competition for generation electric distribution and transmission services will remain regulated by the puc full electric generation competition will be phased in in three steps direct retail access is to be phased in for one-third of each customer class by date for an additional one-third by date and for all remaining customers by date the statute requires utilities to submit to the puc restructuring plans that include a statement regarding the amount of stranded costs resulting from competition stranded costs include regulatory assets nuclear decommissioning costs and long-term purchased power commitments for which full recovery is allowed and other costs including investment in generating plants spent-fuel disposal retirement costs and reorganization costs for which an opportunity for recovery is allowed in an amount determined by the puc as just and reasonable these costs after mitigation by the utility are to be recovered through the competitive transition charge ctc approved by the puc and collected from distribution customers for up to nine years as a mechanism for the mitigation of ctcs and the reduction of customer rates the statute authorizes an electric utility to securitize its stranded costs through the issuance of transition bonds either directly by the utility by a finance subsidiary or plr-122552-98 third party assignee of the utility the statute facilitates this securitization by creating as security for the transition bonds a property right designated as intangible transition property itp which represents the irrevocable right to recover from a utility’s jurisdictional customers through an intangible transition charge itc amounts sufficient to recover the utility’s stranded costs as well as amounts to cover the expenses of issuing and servicing the transition bonds and the funding of any necessary reserve accounts which are collectively defined as qualified transition expenses qtes itp is created through the issuance of a qualified rate order qro by the puc that has been declared irrevocable although the puc may approve periodic adjustments to the itc in accordance with the statute and the qro once a qro is declared irrevocable it may not be modified by the company the puc the state or any instrumentality thereof the statute provides that the transfer of itp to a subsidiary or assignee of the utility pursuant to an irrevocable qro shall be treated as an absolute transfer of the utility’s right title and interest as in a true sale and not as a pledge or other financing for state income and franchise tax purposes transition bonds will be repayable from intangible transition charges itcs itcs are non-bypassable charges imposed on a utility’s jurisdictional customers to recover the utility’s authorized qtes jurisdictional customers are those located in the utility’s certificated territory whether or not the customers purchase electricity from the electric utility the itc will be calculated as a percentage of expected total base rate revenue to be collected by customer rate class the collection of which will likely be dependent on inter alia a utility’s ability to forecast the usage delinquencies charge-offs and payment lags of customers in each rate class proposed transaction on date the puc issued a final order approving a settlement agreement that contained a qro providing for inter alia a the recovery_of stranded costs in the amount of a over an eleven year period b the issuance of transition bonds not to exceed the aggregate principal_amount of b in one or more series c the imposition of an itc on customers sufficient to recover the company’s qtes d the assignment sale transfer or pledge of the itp for purposes of the financing contemplated by the proposed transaction and e annual adjustments to the itc to ensure that the assignee of the itp receives revenue sufficient to recover fully the qtes the company's assignee will be the spe a newly formed bankruptcy remote wholly owned state b limited_liability_company formed solely for this purpose company will also contribute equity to the spe in an amount equal to approximately e of the total principal_amount of the transition bonds the spe will not elect to be treated as an association_taxable_as_a_corporation under sec_301_7701-3 of the procedure and administration regulations plr-122552-98 for each qro declared irrevocable by the puc the spe will issue transition bonds in the form of debt securities in one or more series and one or more tranches of each series the transition bonds will have a legal final maturity of up to ten years but in no event may a maturity_date extend beyond date interest and principal will be payable quarterly and interest will be set at fixed or floating rates principal will be paid in accordance with an expected amortization schedule but only to the extent that the funds are available therefor the transition bonds will be recourse to the spe and will be secured_by all of the spe’s assets ie the itp trust accounts and miscellaneous assets pledged to the trustee under the indenture pursuant to which the transition bonds will be issued it is anticipated that at least two nationally recognized credit rating agencies will give the transition bonds their respective highest available credit ratings company will act as the servicer of the itc revenue stream as part of normal collections and in this capacity will bill customers and make collections on behalf of the spe and will make applications to the puc to maintain the itc at a level which allows for full recovery_of qtes in accordance with the amortization schedule for each series of transition bonds the itc will be used by the spe to make quarterly payments of principal and interest on the transition bonds and to pay related servicer trustee and other fees amounts collected by company in respect of the itc will be deposited into its accounts and remitted monthly to a collection account maintained by the trustee for the benefit of transition bondholders the collection account will be divided into five subaccounts the general subaccount the series subaccount the overcollateralization subaccount the capital subaccount and the reserve subaccount amounts in each of the subaccounts will be available to make payments on all series of transition bonds on each payment_date investment_income earned on collections of itc prior to the payment of quarterly debt service on the transition bonds will be available to pay debt service any amount of investment_income remaining after the transition bonds have been fully paid will be retained by the spe investment earnings on the spe capital pledged to the trustee if not needed currently to pay debt service will be released from the lien of the bond indenture on a quarterly basis the spe may distribute those earnings not utilized for debt service to the company from time to time until distributed such funds are subject_to claims of the spe’s creditors including bondholders the itc collected from customers will include an amount attributable to overcollateralization which will be equal to at least e of the initial principal balance of each series of transition bonds that amount will be collected on a pro_rata basis over the term of the transition bonds and deposited into an overcollateralization subaccount the amounts in the overcollateralization subaccount will serve as overcallateralization for the transition bonds and will be retained by the spe to the plr-122552-98 extent not needed to pay principal and interest on the transition bonds or other expenses amounts in the overcollateralization subaccount may not be limited to e however such amounts are not expected to exceed f of the original principal_amount of the transition bonds the trustee will allocate amounts in the general subaccount of the collections account in the following order to all amounts owed the trustee including legal fees and expenses indemnity amounts and loss amounts to fees owed the independent manager to current and overdue monthly servicing fees owed to the servicer to fees owed the administrator to all other operating_expenses other than trustee servicer and administrator fees to interest then due on the transition bonds to principal payments legally required to be paid on the transition bonds to principal payments scheduled to be paid on the transition bonds to all unpaid operating_expenses indemnity amounts and loss amounts an amount necessary to maintain the capital subaccount equal to its required balance to the overcollateralization subaccount up to the required amount to an amount equal to the investment earnings on amounts in the capital subaccount that will be released to the spe from the lien of the indenture which the spe will then be able to but not required to distribute to the issuer and finally to the reserve subaccount if itc collections are insufficient to pay debt service the shortfall will be paid from the following accounts in the following order the reserve subaccount the overcollateralization subaccount and the capital subaccount if on any payment_date available collections of itc together with available amounts in the subaccounts are not sufficient to pay interest due on the all outstanding transition bonds amounts available will be allocated among the outstanding series of transition bonds pro_rata based on the amount of interest payable on the outstanding series if on any payment_date remaining collections on the itp together with available amounts in the subaccounts are not sufficient to pay principal legally due on all outstanding series of transition bonds amounts available will be allocated among the outstanding series pro_rata based on the sum of interest and principal then legally due on the outstanding series if on any payment_date remaining collections on the itp together with available amounts in the subaccounts are not sufficient to pay principal scheduled to be paid on all outstanding classes or series of transition bonds amounts available will be allocated on a pro_rata basis based on the sum of interest and scheduled principal payable on the payment_date issues does the issuance of the qro authorizing the collection of the itc result in gross_income to company does the issuance of the transition bonds result in gross_income to company plr-122552-98 are the transition bonds obligations of the company law sec_61 of the internal_revenue_code generally defines gross_income as income from whatever source derived except as otherwise provided by law gross_income includes income realized in any form whether in money property or services sec_1_61-1 of the income_tax regulations this definition encompasses all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 1955_1_cb_207 the right to collect the itc is of significant value in producing income for company and state a’s action in making the itc rights transferable has enhanced that value generally the granting of a transferable right by the government does not cause the realization of income revrul_92_16 1992_1_cb_15 allocation of air emission rights by the environmental protection agency does not cause a utility to realize gross_income revrul_67_135 1967_1_cb_20 fair_market_value of an oil_and_gas lease obtained from the government through a lottery is not includible in income the economic_substance of a transaction generally governs its federal tax consequences 293_us_465 xiv-1 c b affixing a label to an undertaking does not determine its character revrul_97_3 revrul_97_3 1997_1_cb_9 an instrument secured_by property may be an obligation of the taxpayer or alternatively may be a disposition of the underlying property by the taxpayer cf id the small_business administration is the primary obligor of certain guaranteed_payment rights that are created under its participating security program plr-122552-98 conclusions based on the facts as represented we rule as follows the issuance of the qro financing order authorizing the collection of the itc does not result in gross_income to company the issuance of the transition bonds does not result in gross_income to company the transition bonds are obligations of the company except as specifically ruled on above no opinion is expressed or implied regarding the federal tax aspects of the transaction this ruling is directed only to company under sec_6110 of the code this ruling may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of company for the taxable years that include the transaction described in this letter sincerely yours assistant chief_counsel financial institutions products by ________________________ marshall feiring senior technician reviewer branch
